                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Ajanaku Murdock,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                3:17-cv-00274-MR
                                      )
                  vs.                 )
                                      )
        R. David Mitchell et al       )

            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 9, 2020 Order.

                                               July 10, 2020




         Case 3:17-cv-00274-MR Document 76 Filed 07/10/20 Page 1 of 1
